                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID H. MARRON,                                  Case No. 19-cv-01534-KAW
                                   8                       Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                   9               v.                                      REMAND; GRANTING MOTION TO
                                                                                           COMPEL ARBITRATION
                                  10     HEALTHSOURCE GLOBAL STAFFING,
                                         INC.,                                             Re: Dkt. Nos. 15, 17
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On October 18, 2018, Plaintiff David H. Marron filed the instant putative class action

                                  14   against Defendant Healthsource Global Staffing, Inc., asserting violations of various credit

                                  15   reporting laws and California labor laws. (See Not. of Removal, Exh. A (“Compl.”), Dkt. No. 1.)

                                  16   On March 25, 2019, Defendant removed the case to federal court, asserting federal jurisdiction

                                  17   under the Class Action Fairness Act (“CAFA”). (Not. of Removal ¶ 18.)

                                  18          Pending before the Court are: (1) Plaintiff’s motion to remand, and (2) Defendant’s motion

                                  19   to compel arbitration. (Plf.’s Mot. to Remand, Dkt. No. 17; Def.’s Mot. to Compel, Dkt. No. 15.)

                                  20   Having considered the parties’ filings, the relevant legal authorities, and the arguments made at the

                                  21   September 5, 2019 hearing, the Court DENIES Plaintiff’s motion to remand and GRANTS

                                  22   Defendant’s motion to compel arbitration.

                                  23                                            I.   BACKGROUND
                                  24          Defendant “recruits and hires registered healthcare professionals from all over the United

                                  25   States to staff hospitals during labor disputes between [the] hospital and its employees’ unions.”

                                  26   (Elbahou Decl. ¶ 3, Dkt. No. 1-5.)

                                  27          A.        Employment Practices

                                  28          Plaintiff is a former employee of Defendant. (See First Amended Compl. (“FAC”) ¶ 170.)
                                   1   Plaintiff alleges that when he applied for employment with Defendant, he was required to fill out a

                                   2   disclosure and authorization form to perform a background investigation. (FAC ¶ 21.) The

                                   3   disclosures, however, “contained extraneous and superfluous language that does not consist solely

                                   4   of the disclosure as required by federal and state laws.” (FAC ¶ 22.)

                                   5          Plaintiff further alleges that he and the putative class performed off-the-clock work. (FAC

                                   6   ¶ 23.) Specifically, Plaintiff asserts that workers “were typically flown by plane to the city where

                                   7   they would be working and would stay at a hotel for the duration of their assignment.” (FAC ¶

                                   8   24.) On each day of their assignment, they would wait for a bus chartered by Defendants to take

                                   9   them to the job site. There, they would review their new hire paperwork, sign documents, and be

                                  10   given their department assignments. Workers, however, were only considered “on the clock” once

                                  11   they arrived at their department. Thus, Plaintiff alleges Defendants failed to pay workers “for

                                  12   extensive time spent traveling and under the direction and control of Defendants.” (FAC ¶ 25.)
Northern District of California
 United States District Court




                                  13          While working, Plaintiff alleges that workers were not provided with the necessary meal

                                  14   breaks or rest periods. (FAC ¶¶ 28, 31.) This was due to: “(1) Defendants’ policy of not

                                  15   scheduling each meal period [and rest period] as part of each work shift; (2) chronically

                                  16   understaffing each work shift with not enough workers; (3) imposing so much work on each

                                  17   employee such that it made it unlikely that any employee would be able to take their breaks if they

                                  18   wanted to finish their work on time; and (4) no formal written meal and rest period policy that

                                  19   encouraged employees to take their meal and rest periods . . . .” (FAC ¶¶ 28, 31.) Plaintiff further

                                  20   alleges that workers “generally worked 12-hour shifts and were entitled to a minimum of three 10-

                                  21   minute rest periods,” but that they “were typically only provided with one rest period.” (FAC ¶

                                  22   32.) Plaintiff also alleges that Defendants agreed to pay its workers a daily per diem for food, but

                                  23   that they “did not receive the agreed upon per diem from defendants.” (FAC ¶¶ 35-36.)

                                  24          Because of these practices, Plaintiff asserts that workers did not receive accurate wage

                                  25   statements, as their statements failed to accurately reflect all hours worked and premium wages for

                                  26   missed meal and/or rest periods. (FAC ¶¶ 38-41.) Additionally, Plaintiff alleges that Defendant

                                  27   failed to timely pay wages earned to employees who were terminated or resigned. (FAC ¶ 166.)

                                  28
                                                                                         2
                                              B.    Arbitration Agreement
                                   1
                                              To be eligible for employment, an applicant creates an account through Defendant’s
                                   2
                                       website using a unique e-mail address and password. (Elbahou Decl. ISO Mot. to Compel, Dkt.
                                   3
                                       No. 3.) Defendant updates its database so that applicant can view potential strike assignments.
                                   4
                                       (Id. ¶ 6.) An interested applicant can “nominate” herself for consideration. Once a hospital
                                   5
                                       receives a notice of a union’s intent to strike, an applicant that has nominated herself for that strike
                                   6
                                       will receive new action items, including completing the operative arbitration agreement and
                                   7
                                       various human resources forms. (Id ¶ 8.)
                                   8
                                              Plaintiff created his account on June 18, 2012. (Elbahou Decl. ISO Mot. to Compel ¶ 12.)
                                   9
                                       On December 1, 2017, Plaintiff nominated himself for consideration for an anticipated May 2018
                                  10
                                       strike.1 (Id. ¶ 15.) On April 28, 2018, Plaintiff electronically signed the Arbitration Agreement.
                                  11
                                       (Id. ¶ 15, Exh. C (“Arbitration Agreement”).) The Arbitration Agreement states:
                                  12
Northern District of California
 United States District Court




                                                      The Parties mutually agree that any and all disputes arising out of, in
                                  13                  connection with, or relating to your employment agreement with
                                                      HealthSource, your employment with HealthSource, and any and all
                                  14                  previous and future employment relationships with HealthSource,
                                                      including with respect to the termination of such employment or
                                  15                  other and any dispute as to the validity, interpretation, construction,
                                                      application or enforcement of any provision of the operative
                                  16                  employment agreement, shall be submitted to binding arbitration
                                                      before a neutral arbitrator. Except as otherwise required under
                                  17                  applicable law, (1) The Parties expressly intend and agree that class
                                                      action and representative procedures shall not be asserted, nor will
                                  18                  they apply, in any arbitration pursuant to your employment, your
                                                      employment agreement, or this Agreement; (2) The Parties agree
                                  19                  that each will not assert class action or representative action claims
                                                      against the other in arbitration or otherwise; and (3) each of the
                                  20                  Parties shall only submit their own, individual claims in arbitration
                                                      and will not seek to represent the interests of any other person.
                                  21

                                  22   (Arbitration Agreement ¶ 2.) Arbitration is conducted by the American Arbitration Association

                                  23   (“AAA”), and subject to the AAA’s Employment Arbitration Rules. “Costs unique to the

                                  24   arbitration, such as the arbitrator’s fee, will be paid by [Defendant].” (Id.)

                                  25          The Arbitration Agreement further states: “this Agreement shall not apply to any dispute if

                                  26
                                  27   1
                                        Plaintiff also signed different arbitration agreements in February 2016 and May 2016. (Elbahou
                                  28   Decl. ISO Mot. to Compel ¶¶ 13-14.) Defendant, however, only seeks to enforce the Arbitration
                                       Agreement signed on April 28, 2018. (See Def.’s Mot. to Compel at 4 n.1.)
                                                                                          3
                                   1   an agreement to arbitrate such dispute is prohibited by law.” (Arbitration Agreement ¶ 3.)

                                   2   Finally, the Arbitration Agreement permits a signee to opt-out; a signee “must (1) personally

                                   3   notify HealthSource in writing that you are revoking this agreement, and (2) e-mail the revocation

                                   4   notice to humanresroucesdepartment@healthsourceglobal.com or mail it to HealthSource Global

                                   5   Staffing, Inc., 39270 Paseo Padre Parkway #138 Fremont, CA 94538, so that your revocation is

                                   6   received no later than thirty (30) days after I sign this agreement.” (Arbitration Agreement ¶ 7.)

                                   7   The e-mail for opting out is misspelled.

                                   8          C.    Procedural History
                                   9          On October 18, 2018, Plaintiff filed the instant case in state court. On December 18, 2018,

                                  10   Plaintiff filed an amended complaint, adding a California’s Private Attorneys General Act

                                  11   (“PAGA”) claim. (FAC ¶¶ 201-04.) On behalf of a FCRA Class, ICRAA Class, and CCRAA

                                  12   Class, Plaintiff alleged violations of the Fair Credit Reporting Act, the Investigative Consumer
Northern District of California
 United States District Court




                                  13   Reporting Agencies Act, and Consumer Credit Reporting Agencies Act, respectively. (FAC ¶ 13.)

                                  14          Plaintiff also sought to represent an Hourly Employees Class, made up of “[a]ll persons

                                  15   employed by Defendants and/or any staffing agencies and/or any other third parties in hourly or

                                  16   non-exempt positions in California . . . .” (FAC ¶ 13.) On behalf of the Hourly Employees Class,

                                  17   Plaintiff alleged violations for failure to pay hourly and overtime wages. (FAC ¶ 146.) The

                                  18   Hourly Employees Class includes four subclasses: (1) the meal period sub-class, made up of

                                  19   Hourly Employees Class members who worked in a shift in excess of five hours; (2) the rest

                                  20   period sub-class, made up of Hourly Employees Class members who worked a shift of at least 3.5

                                  21   hours; (3) the wage statement penalties sub-class, made up of Hourly Employee Class members

                                  22   who were employed by Defendant during the period beginning one year before the filing of the

                                  23   action through the entry of final judgment; and (4) the waiting time penalties sub-class, made up

                                  24   of Hourly Employee Class members who separated from their employment during the period

                                  25   beginning three years before the filing of the action through entry of final judgment. (FAC ¶ 13.)

                                  26   Plaintiff also seeks to represent a UCL Class, made up of all Hourly Employee Class members,

                                  27   and an Expense Reimbursement Class, made up of all persons employed by Defendant who

                                  28   incurred business expenses. (FAC ¶ 13.)
                                                                                        4
                                   1          On March 25, 2019, Defendant removed the case from state court, asserting CAFA

                                   2   jurisdiction.2 (Not. of Removal ¶ 18.) In support of removal, Defendant provided a declaration by

                                   3   its Vice President, Tabi Elbahou. Based on his review of the corporate records, Mr. Elbahou

                                   4   states that there were 10,500 individuals in the FCRA Class, 7,925 individuals in the ICRAA

                                   5   Class, and 9,300 individuals in the CCRAA Class. (Elbahou Decl. ¶¶ 8-10.) Mr. Elbahou further

                                   6   states that there were approximately 4,600 Hourly Employee Class members who worked at least

                                   7   one day in California in the four years prior to the filing of the complaint. (Elbahou Decl. ¶ 7.)

                                   8   The Hourly Employee Class members worked approximately 7,250 assignments during those four

                                   9   years, 6,900 assignments in the three years prior to the filing of the complaint, and 2,400

                                  10   assignments in the one year prior to the filing of the complaint. (Elbahou Decl. ¶¶ 12, 14, 15.)

                                  11   Mr. Elbahou further states that Hourly Class Members were placed in temporary positions at

                                  12   hospitals during organized labor stoppage, and the average labor stoppage lasted five days.
Northern District of California
 United States District Court




                                  13   (Elbahou Decl. ¶ 11.) Hourly Class Members earned an average of $55/hour, and typically

                                  14   worked shifts of at least eight hours per day. (Elbahou Decl. ¶ 13.)

                                  15          Based on these numbers, Defendant estimated that: (1) the FCRA claim was worth

                                  16   $105,000; (2) the meal period claim was worth $797,500; (3) the rest period claim was worth

                                  17   $1,993,750; (4) the hourly and overtime claim was worth $1,143,760; (5) the unreimbursed

                                  18   business expenses claim was worth $181,250; (6) the wage statement penalties claim was worth

                                  19   120,000; (7) the waiting time penalties claim was worth $9,108,000; and (8) Plaintiff’s attorney’s

                                  20   fees claim was worth $3,362,315, or 25% of the estimated damages. (Not. of Removal ¶¶ 40, 43-

                                  21   50.)

                                  22          On June 27, 2019, Defendant filed a motion to compel arbitration. On July 11, 2019,

                                  23   Plaintiff filed his motion to remand, and his opposition to Defendant’s motion to compel. (Plf.’s

                                  24   Opp’n, Dkt. No. 18.) On July 18, 2019, Defendant filed its reply. (Def.’s Reply, Dkt. No. 20.)

                                  25   On July 25, 2019, Defendant filed its opposition to Plaintiff’s motion to remand. (Def.’s Opp’n,

                                  26
                                  27   2
                                         Although Plaintiff has a FCRA claim, Defendant only removed on the basis of CAFA
                                  28   jurisdiction. Defendant explicitly disclaims removal under federal question jurisdiction. (Def.’s
                                       Opp’n at 2, Dkt. No. 21.)
                                                                                       5
                                   1   Dkt. No. 21.) On August 2, 2019, Plaintiff filed his reply. (Plaintiff’s Reply, Dkt. No. 22-1.)

                                   2                                        II.   LEGAL STANDARD
                                   3          A.    Motion to Remand
                                   4          In general, “a defendant seeking to remove a case to a federal court must file in the federal

                                   5   form a notice of removal ‘containing a short and plain statement of the grounds for removal.’”

                                   6   Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014) (quoting 28

                                   7   U.S.C. § 1446(a).) When a defendant removes a case, the “notice of removal need include only a

                                   8   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Id. at

                                   9   554. From there, “the defendant’s amount-in-controversy allegation should be accepted when not

                                  10   contested by the plaintiff or questioned by the court.” Id. at 553. If, however, the plaintiff

                                  11   contests the amount in controversy, “both sides submit proof and the court decides, by a

                                  12   preponderance of the evidence, whether the amount-in-controversy requirement has been
Northern District of California
 United States District Court




                                  13   satisfied.” Id. at 554 (citing 28 U.S.C. § 1446(c)(2)(B)).

                                  14          The defendant who seeks removal has the burden to show by a preponderance of evidence

                                  15   that the amount in controversy is adequate. Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197

                                  16   (9th Cir. 2015). To do so, “[t]he parties may submit evidence outside the complaint, including

                                  17   affidavits or declarations, or other summary-judgment-type evidence relevant to the amount in

                                  18   controversy at the time of removal.” Id. (internal quotation omitted). Under this standard, “a

                                  19   defendant cannot establish removal jurisdiction by mere speculation and conjecture, with

                                  20   unreasonable assumptions.” Id.

                                  21          With respect to CAFA, “CAFA gives federal district courts original jurisdiction over class

                                  22   actions in which the class members number at least 100, at least one plaintiff is diverse in

                                  23   citizenship from any defendant, and the aggregate amount in controversy exceeds $5 million,

                                  24   exclusive of interest and costs.” Ibarra, 775 F.3d at 1195. “CAFA’s requirements are to be tested

                                  25   by consideration of real evidence and the reality of what is at stake in the litigation, using

                                  26   reasonable assumptions underlying the defendant’s theory of damage exposure.” Id. at 1198.

                                  27   Notably, the Ninth Circuit has explained that “Congress and the Supreme Court have instructed

                                  28   [the courts] to interpret CAFA’s provisions . . . broadly in favor of removal . . . .” Jordan v.
                                                                                          6
                                   1   Nationstar Mortg. LLC, 781 F.3d 1178, 1184 (9th Cir. 2015); see also Ibarra, 775 F.3d at 1197

                                   2   (“Congress intended CAFA to be interpreted expansively”).

                                   3          B.    Motion to Compel Arbitration
                                   4          Under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., arbitration agreements

                                   5   “shall be valid, irrevocable, and enforceable, save upon such grounds that exist at law or in equity

                                   6   for the revocation of a contract.” 9 U.S.C. § 2. “Once the Court has determined that an arbitration

                                   7   agreement relates to a transaction involving interstate commerce, thereby falling under the FAA,

                                   8   the court’s only role is to determine whether a valid arbitration agreement exists and whether the

                                   9   scope of the dispute falls within that agreement.” Ramirez v. Cintas Corp., No. C 04-281-JSW,

                                  10   2005 WL 2894628, at *3 (N.D. Cal. Nov. 2, 2005) (citing 9 U.S.C. § 4; Chiron Corp. v. Ortho

                                  11   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)).

                                  12                                          III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          A.    Motion to Remand
                                  14               i.   Amount in Controversy
                                  15          The parties dispute whether Defendant has established the $5 million amount in

                                  16   controversy. The Court finds that Defendant’s estimate of the wage-related claims is adequate to

                                  17   satisfy CAFA’s $5 million requirement.3

                                  18                    a. Unpaid Wages, Overtime, and Liquidated Damages
                                  19          Defendant estimates that the unpaid hourly and overtime wages is $1,143,760.00. (Def.’s

                                  20   Opp’n at 15.) Defendant calculates that the unpaid wages claim is $398,750 ($55/hour average

                                  21   salary x 1 hour unpaid straight per assignment x 7,250 total assignments), the overtime claim is

                                  22   $598,125 ($82.50/hour average overtime rate x 1 hour unpaid overtime per assignment x 7,250

                                  23   total assignments), and the liquidated damages claim is $146,885 ($10.13 average minimum wage

                                  24   x 2 unpaid hours per assignment x 7,250 total assignments).

                                  25          Plaintiff argues that Defendant cannot assume that each person employed by defendant

                                  26
                                       3
                                  27     The parties also disagree as to whether the putative class includes all employees or all employees
                                       who have suffered a violation. (See Plf.’s Mot. to Remand at 10; Def.’s Opp’n at 8-10.) As
                                  28   discussed below, this is a distinction without a difference, as the Court finds that Plaintiff’s
                                       allegations demonstrate a 100% violation rate as to unpaid wages and overtime.
                                                                                          7
                                   1   missed an average of one hour of unpaid wages and one hour of overtime because “[i]t is very

                                   2   likely that many of the former California employees have no claim whatsoever for unpaid wages

                                   3   during the relevant time period because they were paid for all hours worked.” (Plf.’s Mot. to

                                   4   Remand at 11.) Plaintiff suggests that Defendant should have determined which employees were

                                   5   required to travel on which assignments, as well as which employees worked shifts in excess of

                                   6   eight hours. (Plf.’s Reply at 7.)

                                   7          The Court disagrees. Plaintiff’s unpaid wages and overtime claim are based on

                                   8   Defendant’s failure to pay for: (1) travel time to the city where the workers would be working, (2)

                                   9   wait and travel time between the hotel and the hospital site, and (3) time spent at the job site to

                                  10   check in, review and sign new hire paperwork and other necessary documents, receive their

                                  11   department assignments, and go to their assigned department. (FAC ¶ 24.) These are activities

                                  12   that every worker would have to go through on every assignment, as a worker would always have
Northern District of California
 United States District Court




                                  13   to travel to the hospital, travel between the hotel and hospital site, and fill out paperwork and

                                  14   receive their assignments. There is no suggestion by Plaintiff that Defendant ever paid for this

                                  15   time for some individuals; indeed, Plaintiff alleges that Defendant’s policy not to pay was a

                                  16   “centrally devised polic[y] and practice[].” (FAC ¶ 145.) There is also no argument that workers

                                  17   were never required to travel to the hospital, travel between the hotel and the hospital, or complete

                                  18   paperwork. Thus, every worker would have suffered a violation. It is therefore reasonable, based

                                  19   on Plaintiff’s allegations, that every worker would have suffered a failure to pay wages. Compare

                                  20   with Mejia v. DHL Express (USA), Inc., No. CV 15-890-GHK (JCx), 2015 WL 2452755, at *4

                                  21   (C.D. Cal. May 21, 2015) (finding 100% violation rate where the complaint “does not contain any

                                  22   allegations that suggest a 100% violation rate is an impermissible assumption,” but instead alleged

                                  23   that the company had unlawful policies that were uniformly “adopted and maintained”).

                                  24          Further, the Court finds it reasonable to find that each worker would have missed at least

                                  25   one hour of unpaid wages. Plaintiff alleges unpaid work that would take a significant amount of

                                  26   time, including being flown to the city in which the hospital was located, travelling each day

                                  27   between the hotel and hospital, and filling out paperwork and receiving department assignments.

                                  28   Likewise, the Court finds it reasonable that each worker would have missed at least one hour of
                                                                                          8
                                   1   overtime. In addition to the significant amount of uncompensated time being alleged, Plaintiff has

                                   2   alleged that workers “generally worked 12-hour shifts,” while Defendant states that its records

                                   3   show each worker “typically worked shifts of at least 8 hours per day.” (FAC ¶ 32; Elbahou Decl.

                                   4   ¶ 13.) Thus, any unpaid time on an average workday – such as waiting for and taking the bus

                                   5   from the hotel to the hospital – would be overtime. Over an average five-day assignment, such

                                   6   travel time would easily amount to one hour.

                                   7          Accordingly, the Court finds that Defendant has demonstrated by a preponderance of

                                   8   evidence that this claim is worth $1,143,760.00.

                                   9                    b. Wage Statement Penalty
                                  10          California Labor Code § 226(a) requires that employers provide employees “an accurate

                                  11   itemized statement in writing,” which includes, for example, the gross wages earned, total hours

                                  12   worked by the employee, all deductions, and net wages earned. If the employer knowingly and
Northern District of California
 United States District Court




                                  13   intentionally fails to provide accurate wage statements, the employee “is entitled to recover the

                                  14   greater of all actual damages or fifty ($50) for the initial pay period in which a violation occurs

                                  15   and one hundred dollars ($100) per employee for each violation in a subsequent pay period . . . .”

                                  16   Cal. Labor Code § 226(e)(1). Unless the plaintiff demonstrates actual damages resulting from the

                                  17   receipt of an inaccurate wage statement, the limitations period is one year. See Fong v. Regis

                                  18   Corp., Case No. 13-cv-4497-RS, 2014 WL 26996, at *6 n.5 (N.D. Cal. Jan. 2, 2014).

                                  19          Here, Defendant estimates that the wage statement penalties claim is worth $120,000, or

                                  20   $50 x 2,400 wage statements during a one-year period. (Def.’s Opp’n at 17.) Again, Plaintiff

                                  21   argues that this estimate fails because it assumes that all employees were provided with at least

                                  22   one non-compliant wage statement for every assignment. (Plf.’s Reply at 1.) As discussed above,

                                  23   the Court disagrees because based on Plaintiff’s allegations, every worker was deprived of straight

                                  24   pay and overtime due to Defendant failing to pay for travel time, waiting time, and time spent

                                  25   completing new hire paperwork. Accordingly, every worker’s wage statement would be

                                  26   inaccurate. See Mejia, 2015 WL 2452755, at *5 (“if Defendant had a uniform policy of failing to

                                  27   provide rest periods, as discussed above, the wage statements that Defendant provided would

                                  28   necessarily have been accurate 100% of the time because each wage statement would have failed
                                                                                          9
                                   1   to include compensation for the missed rest break”). The Court concludes that Defendant has

                                   2   demonstrated by a preponderance of evidence that this claim is worth $120,000.

                                   3                    c. Waiting Time Claim
                                   4          California Labor Code § 203(a) provides: “If an employer willfully fails to pay . . . any

                                   5   wages of an employee who is discharged or who quits, the wages of the employee shall continue

                                   6   as a penalty from the due date thereof at the same rate until paid or until an action therefor is

                                   7   commenced, but the wages shall not continue for more than 30 days.”

                                   8          Defendant estimates that the wage statement penalty is $9,108,000, assuming a 10%

                                   9   violation rate ($440 average daily pay x 30 days x 6,900 total assignments x 10%). Plaintiff again

                                  10   challenges Defendant’s assumption that every employee did not timely receive wages due, as

                                  11   Plaintiff suggests some employees may have been paid timely and complete wages or received

                                  12   their complete wages late. (Plf.’s Mot. at 13.) Again, this is not consistent with Plaintiff’s
Northern District of California
 United States District Court




                                  13   allegations, which describe a policy in which no worker was ever paid for travel time, waiting

                                  14   time, and time spent completing new hire paperwork. Thus, it would be reasonable to even

                                  15   assume a 100% violation rate, rather than the 10% violation rate that Defendant relies upon.4 The

                                  16   Court concludes that Defendant has demonstrated by a preponderance of evidence that this claim

                                  17   alone is worth more than the $5 million amount-in-controversy required by CAFA. Accordingly,

                                  18   the Court need not consider whether Defendant has adequately demonstrated its estimates for

                                  19   Plaintiff’s claims for missed meal and rest periods, unpaid expenses, and credit reporting act

                                  20   violations, as well as attorney’s fees and costs.

                                  21              ii.   FCRA Claim
                                  22          Plaintiff argues that even if the Court finds there is CAFA jurisdiction, the Court should

                                  23   sever the FCRA claim and remand it to state court because there is no basis for subject matter

                                  24   jurisdiction. (Plf.’s Reply at 13.) Plaintiff contends that because he has not adequately alleged

                                  25

                                  26
                                       4
                                         Plaintiff does not appear to challenge Defendant’s assumption that every assignment ended in the
                                       end of the worker’s employment. (See Plf.’s Mot. to Remand at 12-13; Plf.’s Reply at 8-9.)
                                  27   Defendant’s assumption is based on Plaintiff’s allegation that for each assignment, he and putative
                                       class members filled out new hire paperwork. (Def.’s Opp’n at 19; FAC ¶ 24.) Thus, Plaintiff’s
                                  28   complaint can be fairly read as alleging that each new assignment represented a separate
                                       employment, requiring the payment of final wages thereafter.
                                                                                        10
                                   1   Article III standing, there is no federal question jurisdiction, and thus the Court has no jurisdiction

                                   2   over the FCRA claim.

                                   3          The Court disagrees. The Court does not require federal question jurisdiction over the

                                   4   FCRA claim because there is CAFA jurisdiction over the entire case. Neither Manaspit v. Deluxe

                                   5   Corporation and Williams v. Nichols Demos, Inc., cited by Plaintiff, concern CAFA jurisdiction.

                                   6   With respect to Moore v. United Parcel Service, Inc., the district court found that it did not have to

                                   7   consider the FCRA claims in calculating whether CAFA’s amount in controversy requirement was

                                   8   satisfied because there was no federal question jurisdiction over that claim due to lack of Article

                                   9   III standing. Case No. 18-cv-7600-VC, 2019 WL 2172706, at *1 (N.D. Cal. May 13, 2019).5

                                  10   This is a separate issue from whether the Court can sever a particular claim where there is in fact

                                  11   CAFA jurisdiction. Indeed, the Moore court found that there was no federal jurisdiction over any

                                  12   claim in that case, whether under federal question or CAFA. Id.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court denies Plaintiff’s request to sever and remand the FCRA claim.

                                  14              iii.   Jurisdictional Discovery
                                  15          Finally, Plaintiff challenges the sufficiency of the Elbahou declaration, arguing that he did

                                  16   not affirmatively state that he reviewed time records or pay records. (Plf.’s Reply at 11.) Mr.

                                  17   Elbahou, however, does state that he reviewed corporate records in determining how many

                                  18   individuals worked for Defendant during which time periods, their average hourly rate, the total

                                  19   number of assignments, and the typical shift length. (Elbahou Decl. ¶¶ 7-10, 12-15.) Plaintiff

                                  20   cites no authority that a declaration must be based on specific types of records, or that it must state

                                  21   what records were reviewed.

                                  22          In the alternative, Plaintiff seeks leave to depose Mr. Elbahou and conduct discovery of the

                                  23   documents and information reviewed by Mr. Elbahou. (Plf.’s Reply at 13.) “Jurisdiction

                                  24   discovery is permissible when the Court is unable to determine, on the existing record, whether it

                                  25   has jurisdiction.” Rippee v. Boston Mkt. Corp., 408 F. Supp. 2d 982, 985 (S.D. Cal. 2005) (citing

                                  26
                                       5
                                  27     The Court respectfully disagrees with this holding. It is unclear why a court must have federal
                                       question jurisdiction over a claim before it may consider its value for CAFA purposes. The very
                                  28   purpose of CAFA is to permit federal jurisdiction where diversity jurisdiction or federal question
                                       jurisdiction would not otherwise exist.
                                                                                        11
                                   1   Wells Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977)). While

                                   2   Plaintiff expresses doubt as to the veracity of Mr. Elbahou, Plaintiff cites no authority that

                                   3   jurisdictional discovery is warranted in this case, nor any basis for his concerns. As discussed

                                   4   above, the record was sufficient for the Court to determine that it has jurisdiction, and therefore

                                   5   jurisdictional discovery is not necessary.

                                   6          B.      Motion to Compel Arbitration
                                   7          In opposing Defendant’s motion to compel arbitration, Plaintiff argues only that the

                                   8   arbitration agreement is unconscionable. (Plf.’s Opp’n at 4.) Under California law, the party

                                   9   opposing arbitration bears the burden of proving that the arbitration provision is unenforceable.

                                  10   Sonic-Calabasas A, Inc. v. Moreno, 57 Cal. 4th 1109, 1149 (2013). The arbitration agreement

                                  11   must be both procedurally and substantively unconscionable at the time it was made to be

                                  12   unenforceable. See Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 910 (2015). The
Northern District of California
 United States District Court




                                  13   arbitration agreement, however, does not need to be equally procedurally and substantively

                                  14   unconscionable – “the more substantively oppressive the contract term, the less evidence of

                                  15   procedural unconscionability is required to come to the conclusion that the term is unenforceable,

                                  16   and vice versa.” Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000).

                                  17                i.   Procedural Unconscionability
                                  18          Procedural unconscionability “addresses the circumstances of contract negotiation and

                                  19   formation, focusing on oppression or surprise due to unequal bargaining power.” Pinnacle

                                  20   Museum Tower Ass’n v. Pinnacle Market Dev., 55 Cal. 4th 223, 246 (2012). Here, the parties

                                  21   dispute whether the Arbitration Agreement is a contract of adhesion, given that there is an opt-out

                                  22   provision.

                                  23          The Court finds that the opt-out provision is illusory, such that the Arbitration Agreement

                                  24   is a contract of adhesion. The opt-out provision requires that a worker satisfy two conditions:

                                  25   first, she must “personally notify Healthsource in writing that you are revoking this agreement,”

                                  26   and second, she must e-mail6 or mail a revocation notice. (Arbitration Agreement ¶ 7.) As

                                  27
                                       6
                                  28    The Court also notes that the e-mail address for opting out is incorrect. As previously noted in
                                       Posephny v. AMN Healthcare Inc., this is troubling, as it effectively misrepresents to workers how
                                                                                       12
                                   1   Plaintiff correctly points out, the opt-out provision fails to explain who the worker should be

                                   2   “personally notify[ing],” whether it is a supervisor, Human Resources, or some other individual.

                                   3   (Plf.’s Opp’n at 5.) Moreover, by its own terms, the e-mailed or mailed revocation does not

                                   4   satisfy this condition, as the Arbitration Agreement specifically states that the worker must

                                   5   perform both separate acts. Thus, it is not clear how a worker could ever satisfy the requirements

                                   6   of the opt-out provision.

                                   7          In so finding, the Court finds Defendant’s citation to Mohamed v. Uber Technologies, Inc.

                                   8   distinguishable. (Def.’s Reply at 3.) Mohamed concerned a provision that required drivers “to opt

                                   9   out either in person at Uber’s San Francisco offices or by overnight delivery service . . . .” 848

                                  10   F.3d 1201, 1210 (9th Cir. 2016). The Ninth Circuit found that while this was burdensome, Uber

                                  11   was still bound to accept opt outs from the drivers who followed the procedures set forth. Id. at

                                  12   1211. Thus, the opt-out provision was not illusory. Here, in contrast, the concern is not that
Northern District of California
 United States District Court




                                  13   personally notifying Defendant is burdensome, but that there is no practical way for a worker to

                                  14   satisfy this condition. If a worker cannot satisfy the first condition at all, a worker can never opt

                                  15   out, and therefore the opt-out provision is illusory. Without an opt-out provision, the contract is

                                  16   effectively one of adhesion, and therefore there is procedural unconscionability.7

                                  17              ii.   Substantive Unconscionability
                                  18          “Substantive unconscionability pertains to the fairness of an agreement’s actual terms and

                                  19   to assessment of whether they are overly harsh or one-sided.” Pinnacle Museum Tower Ass’n, 55

                                  20   Cal. 4th at 246. Terms are unconscionable if they are “overly harsh, unduly oppressive, so one-

                                  21   sided as to ‘shock the conscience,’ or unfairly on-sided.” Sanchez, 61 Cal. 4th at 910-11 (internal

                                  22

                                  23
                                       to opt out of the Arbitration Agreement. See Case No. 18-cv-6284-KAW, 2019 U.S. Dist. LEXIS,
                                  24   18593, at *20 (N.D. Cal. Feb. 5, 2019).
                                       7
                                  25     Defendant suggests that in Posephny, the Court already upheld the validity of the Arbitration
                                       Agreement’s opt-out procedure. (Def.’s Reply at 3.) The Court made no such finding. First, the
                                  26   Posephny plaintiff did not argue unconscionability, or even challenge the terms of the Arbitration
                                       Agreement. Rather, the plaintiff argued that the Arbitration Agreement was superseded by a
                                  27   separate agreement, extinguished by revocation, or waived. 2019 U.S. Dist. LEXIS 18593, at *9.
                                       Second, while the Court did address the issue of the e-mail address, the Court ultimately found
                                  28   that whether the e-mail address was incorrect was irrelevant for purposes of waiver because the
                                       plaintiff did not attempt to opt out before the opt-out period expired. Id. at *20-21.
                                                                                          13
                                   1   quotations omitted). The Court must also look for terms that are “unreasonably favorable to the

                                   2   more powerful party” and “provisions that seek to negate the reasonable expectations of the

                                   3   nondrafting party.” Id. at 911. In the instant case, the Court finds there is no substantive

                                   4   unconscionability in the Arbitration Agreement.

                                   5                     a. PAGA Waiver
                                   6           Plaintiff argues there is substantive unconscionability due to a PAGA waiver. (Plf.’s

                                   7   Opp’n at 6.) As the Ninth Circuit explained, however, a PAGA waiver is not substantively

                                   8   unconscionable. Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1264 (9th Cir. 2017). Rather,

                                   9   California courts have found that PAGA waivers are unenforceable as a matter of public policy.

                                  10   Id. at 1263; see also Iskanian v. CLS Transp. L.A., LLC, 59 Cal. 4th 348, 384 (2014) (“an

                                  11   employment agreement [that] compels the waiver of representative claims under the PAGA . . . is

                                  12   contrary to public policy and unenforceable as a matter of state law.”). “Under California law,
Northern District of California
 United States District Court




                                  13   ‘contracts can be contrary to public policy but not unconscionable and vice versa.’” Poublon, 846

                                  14   F.3d at 1264 (quoting Sonic-Calabas A, Inc., 51 Cal. 4th at 686-87). Thus, while the PAGA

                                  15   waiver is unenforceable as a matter of public policy, that does not make it unconscionable.

                                  16                     b. Carve Out
                                  17           Plaintiff argues that the Arbitration Agreement does not expressly carve out certain claims,

                                  18   specifically claims for public injunctive relief, administrative claims, worker’s compensation

                                  19   claims, and unemployment insurance. (Plf.’s Opp’n at 7-10.)

                                  20                         1. Public Injunctive Relief
                                  21           In contrast to private injunctive relief, which “primarily resolves a private dispute between

                                  22   the parties and . . . benefits the public, if at all, only incidentally,” public injunctive relief is “relief

                                  23   that by and large benefits the general public and that benefits the public, if at all, only incidentally

                                  24   and/or as a member of the general public.” McGill v. Citibank, 2 Cal. 4th 945, 955 (internal

                                  25   quotations omitted). “Contracts that prevent all adjudication of public injunctive relief—in any

                                  26   forum—are impermissible under California law.” Magana v. DoorDash, Inc., 343 F. Supp. 3d

                                  27   891, 900 (N.D. Cal. 2018) (citing McGill, 2 Cal. 5th at 961-62). A contract that requires

                                  28   arbitration, however, is still valid and enforceable if it allows the arbitrator to award public
                                                                                            14
                                   1   injunctive relief. Id.

                                   2           In Magana, the district court found that the arbitration agreement was enforceable because

                                   3   the arbitration agreement “does not prevent adjudication of public injunctive relief in any forum,

                                   4   [as] the arbitrator may adjudicate a claim for such relief.” 343 F. Supp. 3d at 901. Although the

                                   5   arbitration agreement stated that the “‘arbitrator shall not have any authority to hear or arbitrate

                                   6   any class, collective or representative action,’” the district court explained that “a claim for public

                                   7   injunctive relief is not a class, collective, or representative action.” Id. (citing McGill, 2 Cal. 5th at

                                   8   959-61). Moreover, the arbitration agreement specifically allowed the arbitrator to award all

                                   9   remedies that would be available in a court, except as provided in a class action waiver. Id.

                                  10           Here, Plaintiff fails to explain how the Arbitration Agreement prevents the award of public

                                  11   injunctive relief. Plaintiff contends that Paragraph 5 of the Arbitration Agreement “limit[s] the

                                  12   kind of injunctive relief that Plaintiff may seek to those that may ‘aid and give effect to the
Northern District of California
 United States District Court




                                  13   arbitration.’” (Plf.’s Opp’n at 9.) Paragraph 5, however, only states: “The Parties agree that

                                  14   nothing in this Section shall prevent either of the Parties from seeking interim equitable relief in

                                  15   the federal or state courts of the state in which the majority of work was performed for this

                                  16   assignment to aid and give effect to the arbitration required by this Agreement.” (Arbitration

                                  17   Agreement ¶ 5.) Paragraph 5 only concerns when a party may seek interim equitable relief from

                                  18   the courts; it does not limit the type of relief that the arbitrator may provide, nor does any other

                                  19   provision of the Arbitration Agreement. Indeed, the Arbitration Agreement requires that

                                  20   arbitration be conducted pursuant to the AAA’s Employment Arbitration Rules, which state: “The

                                  21   arbitrator may grant any remedy or relief that would have been available to the parties had the

                                  22   matter been heard in court . . . .” (AAA Employment Arbitration Rules and Mediation Procedures

                                  23   ¶ 39(d), available at: https://www.adr.org/employment (last accessed Aug. 23, 2019).)

                                  24           Accordingly, the Court finds that the arbitration agreement does not prevent the award of

                                  25   public injunctive relief.

                                  26                            2. Administrative Claims
                                  27           Next, Plaintiff argues that the Arbitration Agreement would require employees to arbitrate

                                  28   administrative claims that would otherwise be determined by the Equal Employment Opportunity
                                                                                           15
                                   1   Commission, or any other state agency charged with enforcing employment laws. (Plf.’s Opp’n at

                                   2   9.) Plaintiff contends this is substantively unconscionable because an employee who would

                                   3   otherwise seek relief from the government agency will now have to “incur the expense of

                                   4   arbitration.” (Id.)

                                   5           As an initial matter, it is not clear what provision Plaintiff relies on to argue that the

                                   6   Arbitration Agreement requires the arbitration of administrative claims. Further, even if it did, the

                                   7   Arbitration Agreement requires that “[c]osts unique to arbitration, such as the arbitrator’s fee, will

                                   8   be paid by” Defendant. (Arbitration Agreement ¶ 2.) Thus, Plaintiff’s argument that this

                                   9   provision would require the employee to incur the additional expenses of arbitration is inaccurate,

                                  10   as the Arbitration Agreement requires that Defendant pay such fees. The Court finds that this

                                  11   provision – to the extent it exists – is not unconscionable.

                                  12                         3. Workers’ Compensation Claims and Unemployment Insurance
Northern District of California
 United States District Court




                                  13           Finally, Plaintiff contends that the Arbitration Agreement waives an individual’s right to

                                  14   relief under the applicable workers’ compensation laws and for unemployment benefits. (Plf.’s

                                  15   Opp’n at 9.) Defendant does not dispute that such claims cannot be arbitrated; rather, Defendant

                                  16   argues these claims are subject to the Arbitration Agreement’s carve-out provision, which states:

                                  17   “this Agreement shall not apply to any dispute if an agreement to arbitrate such dispute is

                                  18   prohibited by law.” (Def.’s Reply at 6-7; Arbitration Agreement ¶ 3.)

                                  19           Plaintiff, in turn, suggests that this provision is not a carve out because it is “ambiguous

                                  20   and susceptible to different interpretations.” (Plf.’s Opp’n at 10.) Plaintiff argues that this

                                  21   sentence could be read as stating that no claim need be arbitrated if an agreement to arbitrate any

                                  22   particular claim is prohibited by law. (Id.) Specifically, Plaintiff states:

                                  23                   [L]et’s assume that the universe of possible claims involves just two
                                                       claims; an A claim and a B claim. Let’s further assume that under
                                  24                   existing law, an agreement to arbitrate a B claim is prohibited by
                                                       law. Therefore, in construing the one sentence: Furthermore, this
                                  25                   Agreement (meaning the arbitration agreement) shall not apply to
                                                       any dispute (any of the claims in our universe of A and B claims) if
                                  26                   an agreement to arbitrate such dispute is prohibited by law (the B
                                                       claim). Because the B claim is prohibited by law, the Arbitration
                                  27                   Agreement, by its own terms, states that it “shall not apply to any
                                                       dispute” (both the A claim and B claim).
                                  28
                                                                                          16
                                   1   (Plf.’s Opp’n at 10.)

                                   2          The Court finds this reading untenable, as it requires reading out “such dispute.” The

                                   3   “such dispute” limits which disputes are affected by the clause, such that the carve-out provision

                                   4   does not apply to all disputes, only those that cannot be arbitrated as a matter of law. Thus, based

                                   5   on the carve-out provision, the Arbitration Agreement would not apply to the workers’

                                   6   compensation or unemployment insurance claims if an agreement to arbitrate those disputes is

                                   7   prohibited by law. Accordingly, there is no unconscionability.

                                   8          As Plaintiff has failed to establish any substantively unconscionable provision in the

                                   9   Arbitration Agreement, the Court finds that the Arbitration Agreement is not unconscionable.

                                  10   Therefore, Defendant’s motion to compel must be granted.

                                  11                                         IV.     CONCLUSION
                                  12          For the reasons stated above, the Court DENIES Plaintiff’s motion to remand, and
Northern District of California
 United States District Court




                                  13   GRANTS Defendant’s motion to compel arbitration. The Court shall stay the proceedings in the

                                  14   instant case pending resolution of the arbitration. 9 U.S.C. § 3.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 13, 2019
                                                                                             __________________________________
                                  17                                                         KANDIS A. WESTMORE
                                  18                                                         United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        17
